IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43115

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 395
                                                )
       Plaintiff-Respondent,                    )   Filed: February 17, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
ANTHONY JEAN MANSFIELD,                         )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and unified sentence of fourteen years, with a minimum
       period of confinement of three years, for grand theft by deception, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Anthony Jean Mansfield pled guilty to grand theft by deception. I.C. §§ 18-2403(2)(a),
18-2407(1)(b), and 18-2409. In exchange for his guilty plea, additional charges were dismissed
including an allegation that he was a persistent violator. The district court sentenced Mansfield
to a unified term of fourteen years, with a minimum period of confinement of three years.
Mansfield filed an I.C.R 35 motion, which the district court denied. Mansfield appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Mansfield’s judgment of conviction and sentence are affirmed.




                                                   2